Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 15, 2018

The Court of Appeals hereby passes the following order:

A18D0450. ROY BOONE BRIGHT v. THE STATE.

      In 2015, after a jury trial in which Roy Boone Bright represented himself, the
jury found Bright guilty of burglary and theft by taking. In 2017, Bright was granted
a new trial because there was no record that Bright had waived his right to counsel
at a Faretta hearing.1 Since the grant of his motion for new trial, Bright has filed
multiple pre-trial motions,2 including a motion for disqualification and recusal of the
trial judge. The trial court denied Bright’s motion for disqualification and recusal,
and Bright filed this application for discretionary appeal. We, however, lack
jurisdiction.
      Because Bright’s case remains pending below, Bright was required to follow
the interlocutory application procedures set forth in OCGA § 5-6-34 (b), which
include obtaining a certificate of immediate review from the trial court, to obtain
appellate review at this time. See Murphy v. Murphy, 322 Ga. App. 829 (747 SE2d
21) (2013) (dismissing appeal from recusal order based on failure to follow the
interlocutory appeal procedure). Although Bright filed an application for
discretionary appeal, as described in OCGA § 5-6-35, compliance with that procedure
does not excuse a party seeking appellate review of an interlocutory order from
complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey v.

      1
          See Faretta v. California, 422 U. S. 806 (95 SCt 2525, 45 LE2d 562) (1975).
      2
       See Case Nos. A18D0384 (dismissed for failure to follow interlocutory appeal
procedures on April 12, 2018) and A18D0394 (granted under OCGA § 5-6-35 (j) in
April 12, 2018).
Bailey, 266 Ga. 832 (471 SE2d 213) (1996). Bright’s failure to comply with the
interlocutory appeal procedures deprives us of jurisdiction over this application,
which is hereby DISMISSED

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/15/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.